DETAILED ACTION
This office action on the merits is in response to the communication filed on 7/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 23-25 are canceled.  Claims 26-28 are newly added claims.  Claims 1-22 and 26-28 are pending in the present application and are considered in this action.


Response to Arguments/Comments
103 Rejection
On pg.14 of Applicant’s argument/remarks dated on 7/28/2022, Applicant comments that Ostler fails to describe or suggest a system, where the retailer charges the consumer a fee for processing the consumer’s personal check such that a portion of the check is used to pay for goods, a portion of the check is used to pay for the retailer’s fee, and the remainder of the face value of the check is deposited into the consumer’s bank account.  Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Ostler teaches “a portion of the check is used to pay for the retailer’s fee” at para [0023] where it describes “For example, if the money amount of a check brought to the check casher 110 by the customer 115 is $50, then the check casher 110 can provide $48 to the customer 115 and keep $2 as a fee.”  
With respect to the other limitation on “a portion of the check is used to pay for goods” and “the remainder of the face value of the check is deposited into the consumer’s bank account”, it is the Faisal reference that teaches such limitations, please see below for the detailed rejection.

Examiner’s comment on Allowable Subject Matter over prior art
Following limitations of the dependent claims are lacking in the prior arts of record in combination of limitation of claims they depend.   
	Claims 26, 27, and 28 of “determining, via the point of sale device, whether the remaining amount from the face value of the check is above a predetermined minimum deposit amount and: 
if the remaining amount from the face value of the check is above a predetermined minimum deposit amount, depositing the remaining amount from the face value of the check into the bank account associated with the card number of the debit card of the customer; and if the remaining amount from the face value of the check is below a predetermined minimum deposit amount, not depositing the remaining amount from the face value of the check into the bank account associated with the card number of the debit card of the customer, and refunding the remaining amount from the face value of the check to the customer in cash.”
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-22 are rejected under 35 U.S.C 103 as obvious over Brennan et al. (US9836727B1; hereinafter, “Brennan”) in view of the Davis et al. (US8146805B1; hereinafter, “Davis”) in view of Faisal (US9105019B1; hereinafter: “Faisal”) in view of TANBA (US20150052054A1; hereinafter: “TANBA”), and further in view of Ostler (US20130110713A1; hereinafter: “Ostler”).
With respect to claims 1, 8 and 14
Brennan teaches claim limitations of:
a point of sale device (see at least col.3 line 54, teaches that components of system 100 may be computing systems configured to execute a point of sale deposit.  As further described herein, components of system 100 may include one or more computing devices (e.g., computer(s), server(s), embedded systems, etc.), memory storing data and/or software instructions (e.g., database(s), memory devices, etc.), etc.  It is common knowledge that such a system containing the above-said hardware devices is capable of processing the point of sale deposits.)
process a transaction at a point of sale device by receiving data indicative of a card number associated with a bank-issued debit card of a customer attempting to make a purchase at the point of sale device, the debit card being associated with a bank account of the customer at a bank that issued the bank-issued debit card (col.13 ln5-ln17, FIG. 6 is a flowchart of an exemplary process 600 by which financial service provider device 130 may execute a point of sale deposit. Process 600 includes steps that, when executed in conjunction with some or all of the steps of processes 400 and 500 described above, complete a point of sale deposit by a customer associated with client device 110 with a merchant associated with merchant device 120.  Process 600 includes financial service provider device 130 receiving a request to initiate a deposit transaction and/or deposit information (step 610). Step 610 may correspond to step 420 of process 400, in that financial service provider device 130 may receive deposit information sent from client device 110; see col.8 ln50-58, To initiate the deposit transaction, client device 110 may receive information about the deposit (step 410). The deposit information may include details about the financial service account in which the deposit will be made, such as the financial service provider that maintains the financial service account and account identifiers (e.g., account name, type, number, etc.), details about the deposit itself, such as the amount of the deposit, a customer identifier (e.g., customer name, identification number, etc.); see col.5 ln32-ln35, The financial service provider may include infrastructure and components that are configured to generate and provide financial service accounts and financial service account cards (e.g., debit cards, credit cards, etc.)
the gateway vendor server identified based on at least some digits of the card number (see claim 12, the transaction information includes a deposit amount and an account identifier that identifies a financial service account to receive the deposit amount; see also col.9 ln54-64, client device 110 may send the received deposit information to financial service provider device 130 (step 420). For example, client device 110 may execute software instructions to send the received deposit information to financial service provider device 130 via network 140. In the embodiment in which client device 110 is a mobile device, network 140 may include a mobile network (i.e., a cellular data network). Financial service provider device 130 may be a computing device (e.g., a server) configured to receive and process (or forward the information to another computing device for processing) the deposit information.)
encrypt the data indicative of the card number associated with the bank-issued debit card to provide encrypted data indicative of the card number (col.13 line 29, teaches that financial service provider device 130 may also process the deposit information to generate a deposit token (step 620). The deposit token may additionally or alternatively include encoded deposit information received from client device 110 (e.g., deposit amount, customer information, and/or merchant information) and/or additional information from the financial service provider.

Brennan does not teach the following limitations, but Davis teaches:
Identifies with the point of sale device a gateway vendor server operated by a third party that provides connectivity to multiple endpoints for processing financial transactions (see col.3, ln44-49, the card processor 170 may collect payment data directed to the deposit and transmit payment data to a transaction collection system that may receive payment data from a distributed network in communication with a plurality of merchants to receive payment data from the plurality of merchants including the merchant 160.)
Route, via the point of sale device and during the processing of the sale transaction, the encrypted data indicative of the card number and the data associated with the check to a gateway vendor server (See col.3 ln30-43, the merchant 160 may provide the card data along with an amount of the deposit and/or funds (or payment data pertaining to the funds) to a card processor 170 (which may be separate from the institution 102 and institution system 105 or comprised within the institution 102 or institution system 105, depending on the implementation).)
wherein the gateway vendor server routes the encrypted data indicative of the card number and the data associated with the check to a payment network server for deposit of an amount indicated by the data associated with the check into the bank account associated with the card number of the debit card of the customer (col.3 ln30-43, the card processor 170 may verify that the card data is valid and initiate a transaction with the institution 102 to deposit the funds into the deposit account 180 that is tied to the card number of the deposit card 190; see pg.7 ln24-34, at 260, if the card information is valid, the card information, funds, and/or payment data may be provided to the institution 102, e.g., by the payment processor 170; see pg.7 ln43-47, method 300 that may be used to deposit cash into a deposit account. At 310, a deposit card, such as the deposit card 190, may be issued by an institution 102 to a user 185 who has a deposit account 180 at the institution 102.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brennan with the teaching of Davis as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would modify the systems of Brennan, for example providing point-of-sale deposits, to include the methods of properly routing the deposits to a correct bank account  as taught by Davis for the predictable results of improved system of facilitating point-of-sale deposits.

Brennan in view of Davis do not teach the following limitations, but Faisal teaches:
Receive, during the processing of the sale transaction at the point of sale device, data related to a check to be deposited into the bank account of the customer after a portion of funds from the check is used to pay for the purchase being made by the customer at the point of sale device, the data relating to the check to be deposited into the bank account including a face value of the check (see col.6 ln15-ln67, In one or more embodiments of the invention, a deposit request is provided which includes the virtual account number associated with the financial account number, and funds for deposit (Step 330). In one or more embodiments of the invention, the financial account number may be provided by furnishing a card or device which includes the financial account number. In another embodiment of the invention, the financial account number may be entered using a keypad or scanned in through the use of a bar code. The funds may be deposited in the form of cash, check, or other suitable method.  Further, the deposit amount may be entered separately, entered by a receiving employee, or simply may be determined based on the amount of funds submitted. Steps 340 and 350 are essentially the same as Steps 230 and 240, discussed above.  FIG. 4 shows an exemplary diagram in accordance with one or more embodiments of the system. In the example shown in FIG. 4, a consumer (410) initially receives a paycheck from an employer (420) for four hundred dollars. Thereafter, the consumer (410) authorizes a purchase at a grocery store (430) and a deposit of the remainder in the bank (440), however, the consumer does not have a financial account. Accordingly, the consumer (410) first requests a virtual account number for deposits at the grocery store (430). The grocery store (430), based on the authorization of the consumer (410), interacts with the bank (440) to setup a consumer financial account (445) with a consumer financial account number (455) for the consumer (410). Furthermore the grocery store (430) assigns a virtual account number (458) to the consumer financial account number (455) and stores the two numbers in association in the account repository (450). Thereafter, the consumer (410) wishes the make a purchase for a hundred and fifty dollars at the grocery store (430) and deposit the remainder of the four dollar paycheck into the consumer financial account (445). Accordingly, the grocery store (430) is able to accept the paycheck written to the employee for four hundred dollars at the POS Terminal (440) with the consumer virtual account number (458). The grocery store (430) collects a hundred and fifty dollars of the paycheck for the groceries purchased by the consumer (410). Thereafter, the grocery store (430) wires the deposit balance of two hundred and fifty dollars and the consumer virtual account number to the bank (440). The bank, based on the virtual account number (458), is able to query the account repository (450) and obtain the consumer financial account number (455). Further, the bank then deposits the two hundred and fifty dollars received from the grocery store (430) into the consumer financial account (445) associated with the consumer financial account number (455). Accordingly, the consumer (410) is able to set up a consumer financial account (445), deposit funds into the consumer financial account (445) at the grocery store (430), and later withdraw directly from the consumer financial account (445).), 

wherein the amount is a remaining amount from the face value of the check that is deposited into the bank account associated with the card number of the debit card of the customer after the point-of-sale terminal, during the processing of the sale transaction, deducts from the face value of the check:
an amount associated with the purchase made by the customer at the point of sale device
(see col.6 ln15-ln67 (same as above); see also col.4 ln8-ln14, Furthermore, the POS terminal (140) may include functionality to obtain a deposit request including a virtual account number (122) and a deposit amount (not shown) corresponding to funds received for deposit. The POS terminal (140) may include functionality to obtain the virtual account number (122) from a virtual account card (110) or through a keypad entry using an interface (not shown); see also col.3 ln58-65, Each of the financial account numbers (128) correspond to financial accounts (130) (e.g., financial account A (132) and financial account M (138). The financial accounts (130) may be any type of account, including, but not limited to savings accounts, checking accounts, business accounts, credit accounts, loan accounts, investment accounts, merchant accounts (e.g. a gift card), or any other account which can hold a credit and/or a debit of funds.)

a portion of the face value of the check to pay for the purchase being made by the customer at the point of sale (see col.6 ln15-ln67, In one or more embodiments of the invention, a deposit request is provided which includes the virtual account number associated with the financial account number, and funds for deposit (Step 330). In one or more embodiments of the invention, the financial account number may be provided by furnishing a card or device which includes the financial account number. In another embodiment of the invention, the financial account number may be entered using a keypad or scanned in through the use of a bar code. The funds may be deposited in the form of cash, check, or other suitable method.  Further, the deposit amount may be entered separately, entered by a receiving employee, or simply may be determined based on the amount of funds submitted. Steps 340 and 350 are essentially the same as Steps 230 and 240, discussed above.  FIG. 4 shows an exemplary diagram in accordance with one or more embodiments of the system. In the example shown in FIG. 4, a consumer (410) initially receives a paycheck from an employer (420) for four hundred dollars. Thereafter, the consumer (410) authorizes a purchase at a grocery store (430) and a deposit of the remainder in the bank (440), however, the consumer does not have a financial account. Accordingly, the consumer (410) first requests a virtual account number for deposits at the grocery store (430). The grocery store (430), based on the authorization of the consumer (410), interacts with the bank (440) to setup a consumer financial account (445) with a consumer financial account number (455) for the consumer (410). Furthermore the grocery store (430) assigns a virtual account number (458) to the consumer financial account number (455) and stores the two numbers in association in the account repository (450). Thereafter, the consumer (410) wishes the make a purchase for a hundred and fifty dollars at the grocery store (430) and deposit the remainder of the four dollar paycheck into the consumer financial account (445). Accordingly, the grocery store (430) is able to accept the paycheck written to the employee for four hundred dollars at the POS Terminal (440) with the consumer virtual account number (458). The grocery store (430) collects a hundred and fifty dollars of the paycheck for the groceries purchased by the consumer (410). Thereafter, the grocery store (430) wires the deposit balance of two hundred and fifty dollars and the consumer virtual account number to the bank (440). The bank, based on the virtual account number (458), is able to query the account repository (450) and obtain the consumer financial account number (455). Further, the bank then deposits the two hundred and fifty dollars received from the grocery store (430) into the consumer financial account (445) associated with the consumer financial account number (455). Accordingly, the consumer (410) is able to set up a consumer financial account (445), deposit funds into the consumer financial account (445) at the grocery store (430), and later withdraw directly from the consumer financial account (445).)
the remaining amount from the face value of the check is deposited into the bank account associated with the card number of the debit card of the customer (see col.6 ln15-ln67, In one or more embodiments of the invention, a deposit request is provided which includes the virtual account number associated with the financial account number, and funds for deposit (Step 330). In one or more embodiments of the invention, the financial account number may be provided by furnishing a card or device which includes the financial account number. In another embodiment of the invention, the financial account number may be entered using a keypad or scanned in through the use of a bar code. The funds may be deposited in the form of cash, check, or other suitable method.  Further, the deposit amount may be entered separately, entered by a receiving employee, or simply may be determined based on the amount of funds submitted. Steps 340 and 350 are essentially the same as Steps 230 and 240, discussed above.  FIG. 4 shows an exemplary diagram in accordance with one or more embodiments of the system. In the example shown in FIG. 4, a consumer (410) initially receives a paycheck from an employer (420) for four hundred dollars. Thereafter, the consumer (410) authorizes a purchase at a grocery store (430) and a deposit of the remainder in the bank (440), however, the consumer does not have a financial account. Accordingly, the consumer (410) first requests a virtual account number for deposits at the grocery store (430). The grocery store (430), based on the authorization of the consumer (410), interacts with the bank (440) to setup a consumer financial account (445) with a consumer financial account number (455) for the consumer (410). Furthermore the grocery store (430) assigns a virtual account number (458) to the consumer financial account number (455) and stores the two numbers in association in the account repository (450). Thereafter, the consumer (410) wishes the make a purchase for a hundred and fifty dollars at the grocery store (430) and deposit the remainder of the four dollar paycheck into the consumer financial account (445). Accordingly, the grocery store (430) is able to accept the paycheck written to the employee for four hundred dollars at the POS Terminal (440) with the consumer virtual account number (458). The grocery store (430) collects a hundred and fifty dollars of the paycheck for the groceries purchased by the consumer (410). Thereafter, the grocery store (430) wires the deposit balance of two hundred and fifty dollars and the consumer virtual account number to the bank (440). The bank, based on the virtual account number (458), is able to query the account repository (450) and obtain the consumer financial account number (455). Further, the bank then deposits the two hundred and fifty dollars received from the grocery store (430) into the consumer financial account (445) associated with the consumer financial account number (455). Accordingly, the consumer (410) is able to set up a consumer financial account (445), deposit funds into the consumer financial account (445) at the grocery store (430), and later withdraw directly from the consumer financial account (445).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brennan/Davis with the teaching of Faisal as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Brennan offers the embodiment of providing point-of-sale deposits.  One of ordinary skill in the art at the time the invention was made would modify the combined system of Brennan/Davis, for example providing point-of-sale deposits in Brennan, to include the methods of identifying data related to a check deposit as disclosed by Faisal for the predictable results of improved system of facilitating point-of-sale deposits.

Brennan in view of Davis and Faisal do not teach the following limitations, but Ostler teaches:
a check processing fee charged against the face value of the check by a retail store for the processing of the check of the customer via the point of sale terminal such that: 
a portion of the face value of the check is used to pay for the check processing fee charged by the retailer ([0023], According to implementations, the customer 115 can tiring a check to the check casher 110 for processing and/or payment. The check casher 110 can be any business, individual, corporation, agency, or any other type of entity that can receive checks from customers and provide cash or cash equivalents to the customers upon receipt of and/or in exchange for the check. For example, the check casher 110 can be a money transfer agent that can be used in remittance payments. In exchange for providing cash or cash equivalents to the customers, the check casher 110 can withhold a fee from the customer, and/or charge other forms of consideration. For example, if the money amount of a check brought to the check casher 110 by the customer 115 is $50, then the check casher 110 can provide $48 to the customer 115 and keep $2 as a fee.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brennan/Davis/ Faisal with the teaching of Ostler as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Faisal offers the embodiment of identifying data related to a check deposit.  One of ordinary skill in the art at the time the invention was made would modify the combined system of Brennan/Davis/ Faisal, for example identifying data related to a check deposit as disclosed by Faisal, to include the method of identifying any fees and deposit amount associated with the purchase as taught by Ostler for the predictable results of improved system of facilitating point-of-sale deposits.

Brennan in view of Davis in view of Faisal in view of Ostler do not teach the following limitations, but TANBA teaches:
receiving at the point of sale device an acknowledgement of the amount of deposit in the bank account; and displaying to the customer on a display associated with the point of sale device a confirmation of the amount deposited into the bank account following receipt of the acknowledgment ([0102], as illustrated in FIG. 22, the delegation information management unit 12 distributes, to the terminal device 42 operated by the user B, a deposit completion notification screen 326 which notifies that the deposit processing has been completed. Accordingly, the deposit completion notification screen 326 is displayed on the display unit 102 of the terminal device 42 operated by the user B.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brennan/Davis/ Faisal/ Ostler with the teaching of Tanba as they relate to sharing of data over a network.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Brennan offers the embodiment of providing point-of-sale deposits.  One of ordinary skill in the art at the time the invention was made would modify the combined system of Brennan/Davis/ Faisal/ Ostler, for example providing point-of-sale deposits in Brennan, to include the methods of displaying the confirmation amount of the purchase as taught by Tanba for the predictable results of improved system of facilitating point-of-sale deposits.

With respect to claims 2 and 22
The combination of Brennan, Davis, TANBA, Faisal and Ostler teaches the limitations of claim 1 and 14 respectively.  Brennan further teaches: sending the data associated with the check to a third-party server to perform a fraud check (see at least col.16 line 38 & col.8 line 3, Third-party device 750 may be one or more computer systems associated with a third-party. Third-party device 750 may include one or more computing systems that are configured to perform computer-implemented processes, such as a server, desktop, laptop, mobile device, embedded system or other dedicated hardware, etc. For example, third-party device 750 may include some or all of the components of server 211.  Third-party device 750 may be associated with an entity that may transact with a customer, merchant, and/or financial service provider. For example, third-party device 750 may be associated with an entity that includes one or more transaction processing devices configured to perform one or more processes to receive a payment, deliver a payment, and/or process a payment to or from a customer, merchant, or financial service provider.  Further, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.)

With respect to claims 3, 9, and 15
The combination of Brennan, Davis, TANBA, Faisal and Ostler teaches the limitations of claim 1, 8 and 14 respectively.  Brennan further teaches: the card number is received at the point of sale device when the bank-issued debit card is swiped or scanned at the point of sale device (see at least col.12 line 12, merchant device 120 may request that user 112 swipes a debit card associated with the financial service account to which funds are to be deposited.)

With respect to claims 4, 10, and 16
The combination of Brennan, Davis, TANBA, Faisal and Ostler teaches the limitations of claim 1, 8, and 14 respectively.  Brennan further teaches: a fraud check is performed by the gateway vendor server based at least in part on information provided by a user at the point of sale device (see at least col.8 line 3, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.)

With respect to claims 5, 11, and 17
The combination of Brennan, Davis, TANBA, Faisal and Ostler teaches the limitations of claim 1, 8, and 14 respectively. Brennan further teaches: a fraud check is performed by the payment network based at least in part on information provided by a user at the point of sale device (see at least col.8 line 3, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.)

With respect to claims 6, 12, and 18
The combination of Brennan, Davis, TANBA, Faisal and Ostler teaches the limitations of claim 1, 8, and 14 respectively. Brennan further teaches: a fraud check is performed by a bank server based at least in part on information provided by a user at the point of sale device (see at least col.8 line 3, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.)

With respect to claims 7, 13, and 19
The combination of Brennan, Davis, TANBA, Faisal and Ostler teaches the limitations of claim 1, 8, and 14 respectively. Brennan further teaches: comparing, at the point of sale device, the at least one digit of the card number to a plurality of stored card numbers in a point of sale device database associated with the point of sale device to determine whether the card number exists in the point of sale device database; in response to determining a match between the at least one digit of the card number and a stored card number of the plurality of stored card numbers, retrieving data indicative of a gateway vendor corresponding to the card number from the point of sale device database; and routing the card number and the data indicative of the amount of cash to a gateway vendor server associated with the retrieved gateway vendor; wherein the routing is defined based on at least one digit of the card number (see at least col.13 line 24 & col.12 line 27, financial service provider device may determine the customer and financial service account to which funds are to be deposited, such as by searching a customer profile database to match received identifiers (e.g., account number). Further, merchant device 120 may determine authorization through information received from user 112 and/or user 122. For example, merchant device 120 may execute software instructions to process information from a debit card swiped by user 112 to determine if the deposit transaction is authorized (e.g., deposit information received from client device 110 matches information obtained from the debit card.)

With respect to claim 20
The combination of Brennan, Davis, TANBA, Faisal and Ostler teaches the limitations of claim 14.  Brennan further teaches: the point of sale device is operated by a cashier at a store (see at least col.4 line 10, merchant device 120 may be operated by a user 122. User 122 may be an employee of a merchant associated with merchant device 120, such as a retail store employee.)

With respect to claim 21
The combination of Brennan, Davis, TANBA, Faisal and Ostler teaches the limitations of claim 14. Brennan further teaches: the debit card is an existing debit card of a customer (see at least col.12 line 12, merchant device 120 may request that user 112 swipes a debit card associated with the financial service account to which funds are to be deposited.)



Conclusion
THIS ACTION IS MADE FINAL, necessitated by a new set of claim.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        10/24/2022


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685